CAUSE NUMBER 12-0006


CHADRffiMENSCHNEIDER,ETUX                            §      IN THE DISTRICT COURT
REBEKAH RIEMENSCHNEIDER                              §
                                                     §
VS.                                                  §      OF                               _


EVERETT PERRY RAMSEY, M.D.,                          §                       \        5      £3 ^
EAST TEXAS MEDICAL CENTER                            §                       \         o     .L      o§
HEALTHCARE ASSOCIATES, INC.,                         §                        \        ^             '->
TIM MEYER, INDIVIDUALLY                              §                           \     ^         *   r^
AND EAST TEXAS MEDICAL CENTER                        §                 %    % H? ^
CROCKETT, INC.                                       §      HOUSTON COUNTY, TEXAg


      ORDER ON DEFENDANT. EAST TEXAS MEDICAL CENTER CROCKETT. INC's.
                               S 74.35lfb) MOTION TO DISMISS


        Defendant, East Texas Medical Center Crockett, Inc., presented its §74.3 5 l(b) Motion to
Dismiss. The court believes the same should be denied.

        The Court specifically finds that Plaintiffs filed an Original Petition on January 12,2012
including East Texas Medical Center Crockett, Inc., as a party Defendant, and that Plaintiffs'
First Amended Petition filed on February 14,2012 removing East Texas Medical Center
Crockett, Inc., occurred based upon representations by Defendant that East Texas Medical Center
Crockett, Inc. was not a proper party. The Court further finds that Plaintiffs were informed by
Defendant on July 25, 2012 that the physician assistant, Tim Meyer, was in fact an employee of
East Texas Medical Center Crockett, Inc, and that Plaintiffs filed a Second Amended Petition on
July 31, 2012 naming East Texas Medical Center Crockett, Inc. and Tim Meyer, P.A. as party
Defendants. The Court further finds Plaintiffs served on East Texas Medical Center Crockett,
Inc. and Defendant, Tim Meyer, an expert report on August 14, 2012. The Court finds that the
120 day deadline for filing an expert report as to East Texas Medical Center Crockett, Inc, began
on January 12,2012, the date of the Original Petition, and was tolled on February 14,2012.when
Plaintiffs amended out East Texas Medical Center, Crockett, Inc., based upon representations
made to Plaintiffs by Defendant and that the 120 clock resumed again on July 31, 2012 when
Plaintiffs filed their Second Amended Petition renaming East Texas Medical Center Crockett,
Inc. and naming Tim Meyer, P.A.. Tho Court finds that Defend ants,-Bast Toxaa Medical Center ffr
-Gfockctt^ Inc. and Tim Meyer were ocrved with expert reports prior to the passage of 120 days.,

      IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that East Texas
Medical Center Crockett, Inc.'s §74.351(b) Motion to Dismiss is DENIED.

        Signed this the      31      day of KjA^UA^I                 ^               2013.

                                              Presiding Judge